FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 4, 11, and 12, recite the claim limitation “onto studs or the like” or “on studs or the like” in lines 7 of the claims.  The phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 describes elements which appear to be the same elements already described in parent claim 11.  
For example, claim 11 describes:
“arranging said fibers into a mesh structure obtained by winding fibers, whether or not impregnated with resin, on studs or the like, so as to stretch the fibers between said studs in order to form bars joining in nodes, said bars being oriented so as to be subjected to a tensile or compression stress”.
Claim 12 describes:
“wherein said fibers are arranged into a mesh structure obtained by winding fibers, whether or not impregnated with resin, on studs or the like, so as to stretch the fibers between said studs in order to form bars joining in nodes, said bars being oriented so as to be subjected to a tensile or compression stress”.
	Claim 12 further describes claim elements which are also described in claim 11 without giving proper antecedent basis and/or further limiting the parent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. U.S. Patent Application Publication 2007/0037462.
With respect to claims 1-5 and 9, Allen teaches a method for warning of a risk of breakage or deformation of a structural part being comprised of composite material when subjected to a force (composite part 50, 52, 60, 70 which has a sensor for detecting strain or pressure, abstract, figures 5-7), wherein said part is comprised of a fiber-reinforced thermoplastic or thermosetting matrix (yarn 6, 6’, 66, and 68 that is woven into the composite, paragraphs 119-121, figures 5-7), the method comprising the steps of: arranging said fibers into a mesh structure obtained by winding fibers, whether or not impregnated with resin, onto studs or the like, so as to stretch the fibers between studs in order to form bars joining or intersecting in nodes, wherein said bars are oriented so as to be subjected to a tensile or compression stress (yarn fibers are woven into a matrix that forms a mesh within the composite part and are stretched from one end of the composite part to another, figures 5-7), configuring at least one bar of said mesh and/or integrating into said part at least one additional bar created from additional nodes and/or one or more nodes of said mesh, the location and the resistance to breaking of which are determined so that at its location, its breaking is not detrimental to the integrity in use of said mesh and hence of said part (interpreted as a section of the yarn mesh which has many nodes created within the mesh, figures 5-7), and that said resistance to breaking is calibrated to have a value higher than the one that allows to withstand an optimal stress in use of said part, while being smaller than that of maximum stress of said part (the yarn may be configured to have a variety of diameters which is interpreted as having some nodes which would have different stress tolerances, paragraph 110), associating with said at least one bar, inside said part, a sensor means detecting its breakage, and associating with said sensor means, means for transmitting, outside said part, a signal relating to the breakage (optical fiber 4 that is woven within the composite with the yarn for sensing strain or pressure, paragraphs 106, 110, and 113).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. U.S. Patent Application Publication 2007/0037462 in view of Watkins, JR. et al. 2007/0166831.
With respect to claims 6-8 and 10, Allen teaches the claimed invention except wherein the sensor means is in the form of a gauge for measuring the strain due to elongation of the bar, the latter consisting of a coil or an electrical conductor, the length variation of which during the deformation has an impact on the strength of said conductor, the means for transmitting a signal consists of a wire link passing through the matrix, wherein the means for transmitting a signal consists of communication electronics embedded in the matrix, or wherein the detection and transmission means is embedded or printed on the resin and consists of an RF antenna that can be interrogated remotely.
Watkins teaches a monitoring a composite component 103 for mechanical degradation having a sensor 101 made of polymeric conductive matrix 111 (abstract, paragraphs 42-43), where sensor has transmission means antenna 834A to a reader 841  (figures 8 and 9).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sensor and the signal transmitting means Allen with the invention of conductive sensor having an antenna transmitting the signal as taught by Watkins in order to provide a heath monitoring method for composites which does not require visual or physical access to the component being monitored (Watkins, paragraph 14).  

Claim(s) 11-15 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. U.S. Patent Application Publication 2007/0037462 in view of Goncalves De Oliveira U.S. Patent Application Publication 2010/0308163
With respect to claims 11-15 and 16-17, Allen teaches a method for warning of a risk of breakage or deformation of a structural part being comprised of composite material when it is subjected to a force (composite part 50, 52, 60, 70 which has a sensor for detecting strain or pressure, abstract, figures 5-7), said part being comprised of a fiber-reinforced thermoplastic or thermosetting matrix (yarn 6, 6’, 66, and 68 that is woven into the composite, paragraphs 119-121, figures 5-7), the method comprising the steps of: arranging said fibers into a mesh structure obtained by winding fibers, whether or not impregnated with resin, on studs or the like, so as to stretch the fibers between said studs in order to form bars joining in nodes, said bars being oriented so as to be subjected to a tensile or compression stress (yarn fibers are woven into a matrix that forms a mesh within the composite part and are stretched from one end of the composite part to another, figures 5-7), and designing at least one portion of said part by means of at least one bar of said mesh and/or at least one additional bar created from additional nodes and/or one or more nodes of said mesh, the location and resistance to breaking of which are determined so that at its location, when the part is subjected to a force reaching or exceeding the nominal force, it is subjected to a force causing it to break, and that its breakage is not prejudicial to the integrity in use of said mesh and hence of said part that said resistance to breaking is calibrated to have a value higher than the one permitting to withstand an optimum stress in use of said part, while being smaller than that of maximum stress of said part (the yarn may be configured to have a variety of diameters which is interpreted as having some nodes which would have different stress tolerances, paragraph 110). 
Allen does not teach wherein said portion of said part being comprised of an externally identifiable portion, and which is designed capable of being submitted to a deformation during the breaking of said at least one bar.
Goncalves teaches a composite part (abstract) having a stress damage indication feature 50 which has deforms in response load (paragraph 58, figure 11).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stress monitoring feature of Allen with the damage indicator of Goncalves in order to provide a cost effective part is increased if the most critical locations for future fatigue damage are in areas which are difficult to access and inspect (Goncalves, paragraph 5).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/17/2022